          Case 1:19-cv-01227-JEJ Document 1 Filed 07/17/19 Page 1 of 8



               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                           :
CRYSTALLE (a.k.a. “CRYSTAL”)               :   CIVIL ACTION
BROWN, on behalf of herself and            :
similarly situated employees,              :   FIELD ELECTRONICALLY
                        Plaintiff,         :   ON JULY 17, 2019
                 v.                        :
                                           :   CLASS/COLLECTIVE ACTION
LYNDON DINER WEST, INC.,                   :
                                           :   JURY TRIAL DEMANDED
                          Defendant.       :
                                           :

             COMPLAINT - CLASS/COLLECTIVE ACTION

     Crystalle (a.k.a. “Crystal”) Brown (“Plaintiff”) brings this

class/collective action lawsuit against Lyndon Diner West, Inc.

(“Defendant”), seeking all available relief under the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. §§ 201, et seq., and the Pennsylvania Minimum

Wage Act (“PMWA”), 43 P.S. §§333.101, et seq.

                      JURISDICTION AND VENUE

     1.      This Court has subject matter jurisdiction over the FLSA claim

pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.

     2.      This Court has subject matter jurisdiction over the PMWA claim

pursuant to 28 U.S.C. § 1367.

     3.      Venue is proper pursuant to 28 U.S.C. § 1391.




                                       1
            Case 1:19-cv-01227-JEJ Document 1 Filed 07/17/19 Page 2 of 8



                                    PARTIES

      4.       Plaintiff resides in York, PA (York County).

      5.       Defendant is a corporate entity maintaining a principal place of

business in York, PA (York County).

      6.       Defendant employs individuals, including Plaintiff, engaged in

commerce or in the production of goods for commerce and/or handling,

selling, or otherwise working on goods or materials that have been moved

in or produced in commerce by any person.

                                     FACTS

      7.       Defendant owns and operates the Lyndon Diner located at 1353

Kenneth Road, York, PA 17404 (“the Diner”).

      8.       During the past three years, Defendant has employed at least 40

servers (a.k.a. waitresses/waiters) at the Diner.

      9.       During March 2019, Plaintiff was employed by Defendant as a

server at the Diner.

      10.      Defendant has paid Plaintiff and other servers an hourly wage

of $2.83 plus tips.

      11.      In seeking to comply with the FLSA and PMWA mandate that

employees receive a minimum wage of $7.25/hour, Defendant purports to

utilize a “tip credit” in the amount of $4.42 ($7.25 - $2.83) for each hour



                                         2
        Case 1:19-cv-01227-JEJ Document 1 Filed 07/17/19 Page 3 of 8



worked by Plaintiff and other servers. See 29 U.S.C. § 203(m); 43 P.S. §

333.103(d).

      12.     Defendant does not provide Plaintiff and other servers with any

notice explaining the tip credit or the manner in which the tip credit is

implemented.

      13.     Defendant has required Plaintiff and other servers to contribute

a portion of their tips to “Expos” (a.k.a. “Expediters”).

      14.     Expos do not receive tips directly from customers. This is

because Expos generally work in the kitchen area and do not interact with

restaurant customers. The Expo job primarily consists of readying food

orders for pick-up and performing other kitchen-related work.

      15.     During some shifts, the Diner’s assigned Manager may spend

some of his/her time performing Expo duties. On such occasions,

Defendant has required Plaintiff and other servers to contribute a portion

of their tips to the Manager.

      16.     Defendant has required Plaintiff and other servers to perform

non-tip-producing work. Such work includes, but is not limited to: rolling

silverware; filling, maintaining, and cleaning the salad bar and desert case;

cleaning the restaurant; stocking paper products, plates and cups; and

cutting fruit. Plaintiff estimates that she and other servers have spent over



                                       3
        Case 1:19-cv-01227-JEJ Document 1 Filed 07/17/19 Page 4 of 8



30% of their working hours performing such tasks.

              COLLECTIVE AND CLASS ALLEGATIONS

      17.   Plaintiff brings this lawsuit on behalf of herself and all

individuals who, during anytime within the past three years, have been

employed as servers at the Diner.

      18.   Plaintiff’s FLSA claim should proceed as a collective action

because Plaintiff and other potential members of the collective, having

worked pursuant to the common policies described herein, are “similarly

situated” as that term is defined in 29 U.S.C. § 216(b) and the associated

decisional law.

      19.   Plaintiff’s PMWA claim should proceed as a class action

because, as summarized in paragraphs 20-24, all of Federal Rule of Civil

Procedure 23’s requisites are satisfied.

      20.   The putative class, upon information and belief, includes at

least 40 individuals, all of whom are readily ascertainable based on

Defendant’s standard timekeeping and payroll records, and, as such, is so

numerous that joinder of all class members is impracticable.

      21.   Plaintiff is a class member, her claims are typical of the claims

of other class members, and she has no interests that are antagonistic to or

in conflict with the interests of other class members.



                                       4
         Case 1:19-cv-01227-JEJ Document 1 Filed 07/17/19 Page 5 of 8



      22.    Plaintiff will fairly and adequately represent the class members

and their interests, and she has retained competent and experienced

counsel who will effectively represent the class members’ interests.

      23.    Questions of law and fact are common to all class members,

since, inter alia, this action concerns the legality of Defendant’s

standardized compensation practices.

      24.    Class certification is appropriate under Federal Rule of Civil

Procedure 23(b)(3) because common questions of law and fact predominate

over any questions affecting only Plaintiff and because a class action is

superior to other available methods for the fair and efficient adjudication of

this litigation.

                                COUNT I
                    (Alleging Violations of the FLSA)

      25.    All previous paragraphs are incorporated as though fully set

forth herein.

      26.    The FLSA entitles employees to a minimum hourly wage of

$7.25.

      27.    While restaurants may utilize a tip credit to satisfy their

minimum wage obligations to servers, they forfeit the right to do so when

they fail to notify servers of the applicable tip credit rules, require servers to

share tips with other restaurant employees who do not “customarily and


                                        5
         Case 1:19-cv-01227-JEJ Document 1 Filed 07/17/19 Page 6 of 8



regularly receive tips,” or require servers to share tips with management.

See generally 29 U.S.C. § 203(m). Furthermore, the tip credit may not be

utilized with respect to hours in which the servers perform non-tip-

generating tasks.

      28.   By failing to notify Plaintiff and other servers of the applicable

tip credit rules and requiring them to share tips with Expos and Managers,

Defendant has willfully violated the FLSA and forfeited its right to utilize

the tip credit in satisfying its minimum wage obligations to Plaintiff and

other servers. Alternatively, Defendant has willfully violated the FLSA by

utilizing the tip credit to pay Plaintiff and other servers for time associated

with non-tip-generating tasks.

                                COUNT II
                    (Alleging Violations of the PMWA)

      29.   All previous paragraphs are incorporated as though fully set

forth herein.

      30.   The PMWA entitles employees to a minimum hourly wage of

$7.25.

      31.   While restaurants may utilize a tip credit to satisfy their

minimum wage obligations to servers, they forfeit the right to do so when

they fail to notify servers of the applicable tip credit rules, require servers to

share tips with other restaurant employees who do not “customarily and


                                        6
           Case 1:19-cv-01227-JEJ Document 1 Filed 07/17/19 Page 7 of 8



regularly receive tips,” or require servers to share tips with management.

43 P.S. § 333.103(d)(2). Furthermore, the tip credit may not be taken with

respect to hours in which the servers perform non-tip-generating tasks.

      32.     By failing to notify Plaintiff and other servers of the applicable

tip credit rules and requiring them to share tips with Expos and Managers,

Defendant has violated the PMWA and forfeited its right to utilize the tip

credit in satisfying its minimum wage obligations to Plaintiff and other

servers. Alternatively, Defendant has violated the PMWA by utilizing the

tip credit to pay Plaintiff and other servers for time associated with non-tip-

generating tasks.

                           JURY TRIAL DEMAND

      Plaintiff demands a jury trial as to all claims so triable.

                            PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, on behalf of herself and other members of

the class/collective, seeks the following relief:

      A.      $4.42 for every hour worked;

      B.      Reimbursement of shared tips;

      C.      Prejudgment interest to the fullest extent permitted under

federal and state law;

      D.      Liquidated damages to the fullest extent permitted under the



                                         7
          Case 1:19-cv-01227-JEJ Document 1 Filed 07/17/19 Page 8 of 8



FLSA;

     E.      Litigation costs, expenses, and attorneys’ fees; and

     F.      Such other and further relief as this Court deems just and

proper.

Date: July 17, 2019                         Respectfully,

                                            /s/ Peter Winebrake
                                            Peter Winebrake
                                            R. Andrew Santillo
                                            Mark J. Gottesfeld
                                            WINEBRAKE & SANTILLO, LLC
                                            715 Twining Road, Suite 211
                                            Dresher, PA 19025
                                            (215) 884-2491

                                            Attorneys for Plaintiff




                                       8
